668 S.E.2d 568 (2008)
STATE of North Carolina
v.
Roosevelt MACKEY, Jr.
No. 431P08.
Supreme Court of North Carolina.
October 9, 2008.
Roosevelt Mackey, Jr., Pro Se.
Chris Z. Sinha, Assistant Attorney General, Clark Everett, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 10th day of September 2008 in this matter for a writ of certiorari to review the order of the Superior Court, Pitt County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 9th day of October 2008."